BATTERY CASE AND METAL-AIR BATTERY HAVING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 2/26/2021:
Claims 1-4 and 6-13 have been amended; claim 5 has been cancelled. No new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103 have been withdrawn due to amendment.
Previous drawing and claim objections have been withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 were rejected under 35 USC 112(b) for being indefinite. Claims 1-4, 6, 7, 9, and 11 were rejected under 35 USC 102(a)(1) as being anticipated Morita et al. JP S58-089772A.
Applicant has amended Fig. 4-11 and 13B and corresponding portions of the specification to clarify the features of the “side edge portion” and the “collecting electrode.” Additionally, claim 8 is amended to recite in part, “wherein the air electrode further includes an air-electrode catalyst layer, and a collecting electrode disposed between the air-electrode catalyst layer and the separator,” to further clarify the subject matter. Support for the amendment can be found, for example, in paragraph [0030] of the specification.
As such, rejections under 35 USC 112(b) have been withdrawn.
Applicant has amended claim 1 with the allowable subject matter of claim 5. The amendment has overcome the prior art of record and the rejection under 35 USC 102(a)(1) has been withdrawn. Claims 1-4 and 6-13 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729